Citation Nr: 0400939	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-17 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945.  He passed away in December 2001, and the 
appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision.  The RO advised the 
appellant of this rating decision in a letter dated on June 
20, 2002.  The appellant filed a notice of disagreement on 
June 28, 2002, the RO issued a statement of the case on April 
18, 2003, and the appellant perfected her appeal on June 20, 
2003.  The Board has advanced this case on the docket.  


REMAND

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify you if 
further action is required on your part.

The appellant essentially claims that the veteran was exposed 
to radiation while helping to evacuate former POWs from 
Nagasaki, Japan, shortly after the bombing there at the 
conclusion of World War II.  She claims that this radiation 
exposure contributed to cause his death over 55 years later.  
She is also claiming entitlement to Dependents' Educational 
Assistance.  

The veteran died at a private hospital on December 31, 2001.  
The certificate of death indicates that the immediate cause 
of death was acute respiratory failure, due to chronic 
obstructive pulmonary disease (COPD).  Another significant 
condition noted on the death certificate was a neck fracture 
that apparently occurred three days before the veteran's 
death.  There is no indication that an autopsy was performed.  

The veteran was not service connected for any disabilities at 
the time of his death.  The RO had, in pertinent part, denied 
service connection for emphysema with bronchitis by a June 
1991 rating decision, for bronchitis due to radiation 
exposure by an October 1991 rating decision, and for an 
esophageal stricture due to radiation exposure by a May 1998 
rating decision.  The veteran failed to perfect appeals on 
these claims, however.  

A "Notice of Separation" form contained in the service 
medical records folder indicates that the veteran served in 
the Navy on the USS Biloxi, that he had foreign and/or sea 
service during World War II, and that he received, in part, 
an Asiatic-Pacific Ribbon.  A copy of a newspaper article 
associated with the claims in May 1991 discussed the 
experiences of sailors from the USS Biloxi who apparently 
visited Nagasaki, Japan, in September 1945, shortly after the 
US dropped the atomic bomb there.  The newspaper article 
specifically names the veteran as being one of the sailors.

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  First, there are diseases 
that are presumptively service connected under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  (In this case, COPD is not 
listed as a presumptive disease under 38 C.F.R. § 3.309).  
Second, direct service connection can be established under 38 
C.F.R. § 3.303(d) by "show[ing] that the disease or malady 
was incurred during or aggravated by service," a task 
"which includes the difficult burden of tracing causation to 
a condition or event during service."  Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).  Third, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.

COPD is not listed as a "radiogenic disease" under 38 
C.F.R. § 3.311(b)(2).  However, if a claim is based on a 
disease other than one of those listed in paragraph (b)(2), 
VA shall nevertheless consider the claim under 38 C.F.R. § 
3.311, provided that the appellant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  

The appellant has submitted an undated letter (obviously 
prepared following the veteran's death) from Peter Soteres, 
M.D., who opined that it was "possible" that the veteran's 
pulmonary problems could have been related to radiation 
exposure at Nagasaki during World War II.  To the degree that 
this letter suggests that the veteran's COPD was a radiogenic 
disease, the development requirements for these types of 
claims should be followed in this case.

As an initial matter, the Board notes that in August 2002, 
the RO requested treatment records from the office of Dr. 
Soteres.  However, in September 2002, the RO was advised in 
writing that Dr. Soteres had retired in February 1999 and no 
longer had access to his records.  The RO was further advised 
that Dr. Soteres's employer, Northgate Medical/Northpark 
Medical/Memorial-Northpark Primary Care, retained the records 
in question.  It does not appear that the RO made a follow-up 
request for records based on this information, and this 
should be done.  See 38 C.F.R. § 3.159(c)(1).  

Moreover, the RO has not yet requested the veteran's service 
personnel records, and this should also be done.  
Additionally, in a June 2002 written statement, the appellant 
indicated in pertinent part that the veteran began having 
"difficulties" shortly after his discharge from the Navy in 
1945, and that he was treated at a VA hospital in Nashville 
in the late 1940s.  The RO should attempt to obtain these VA 
hospitalization records.

Then, the RO should develop the claim in accordance with the 
provisions of 38 C.F.R. § 3.311 and M21-1, Part III, para. 
5.12.  This generally involves obtaining detailed information 
about the veteran's various duties and locations while in 
Japan in 1945, seeking a dose assessment from the Defense 
Threat Reduction Agency's (DTA's) Nuclear Test Personnel 
Review Program (NTPRP), and then referring the claim to the 
Under Secretary for Benefits for appropriate consideration.

Although further delay is regrettable, this additional 
development is necessary.  Therefore, the Board REMANDS this 
case for the following development:

1.  Obtain the veteran's service personnel records.  

2.  With any needed assistance from the appellant, 
seek records of the veteran's treatment by Dr. 
Soteres from Northgate Medical/Northpark 
Medical/Memorial-Northpark Primary Care, as 
referenced in the notation filed in September 2002.  
Pursue any logical follow-up in this regard.

3.  Attempt to obtain any medical records relating 
to hospitalization of the veteran at a VA hospital 
in Nashville, Tennessee, in the late 1940s.  Pursue 
any logical follow-up in this regard.  If these 
records cannot be obtained and there is no 
affirmative evidence that they do not exist, so 
inform the appellant (including what efforts were 
made to obtain them).  Also, inform the appellant 
that the adjudication of her claims will continue 
without these records unless she is able to submit 
them.  Allow an appropriate period for response.  

4.  Develop the claim for service connection for 
the cause of the veteran's death in accordance with 
the provisions of 38 C.F.R. § 3.311 and M21-1, Part 
III, para. 5.12, including obtaining detailed 
information about the veteran's various duties and 
locations while in Japan in 1945, seeking a dose 
assessment from the DTA's NTPRP, and referring the 
claim to the Under Secretary for Benefits for 
appropriate consideration.  

5.  Review the claims file and ensure that all 
notification and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are fully 
complied with and satisfied.  See also 38 C.F.R. 
§ 3.159.

6.  Thereafter, re-adjudicate the claims and if the 
claims on appeal remain denied, provide the 
appellant and any representative with a 
supplemental statement of the case.  The 
supplemental statement of the case should contain 
notice of all relevant actions taken on the claims 
for benefits, including a summary of the evidence 
(including all the records associated with the 
claims file since the issuance of the statement of 
the case in April 2003) and analysis in light of 
all pertinent legal authority.  Allow an 
appropriate period of time for response, and return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the CAVC.  
38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2003).


